Citation Nr: 1139959	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and B.Y.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2010, the Veteran underwent a VA examination addressing the etiology of his sleep apnea.  The VA examiner concluded that the Veteran's sleep apnea was not directly related to his active duty service.  The rationale behind the VA examiner's opinion was that the Veteran's service treatment records were silent as to any treatment for a sleep disorder during service.  However, and as noted by the VA examiner, the Veteran provided lay testimony and statements contending that he did have symptoms of a sleep disorder during service and since service discharge.  In that regard, the VA examiner found that the Veteran's statements regarding the onset of his sleep symptoms during service and his statements that he has had sleep symptoms continuously since service discharge were not credible statements because the medical evidence of record did not corroborate the Veteran's statements.  

The VA examiner is not qualified to make the determination that the Veteran's statements lack credibility, as the findings of competency and credibility are findings of fact, which are within the Board's province to make.  Moreover, the Court has held that lay evidence may not be discounted for lack of credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Because the VA examiner's opinion is based on a finding that the VA examiner is not qualified to make, the Board finds that the opinion provided by the examiner is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

While the Veteran is competent to state that he had sleep problems during service and since service discharge, he is not competent to provide the opinion that his sleep problems were sleep apnea or that his sleep problems during and since service discharge are related to his current sleep apnea.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Accordingly, the Veteran must be afforded a new VA examination addressing the etiology of his current sleep apnea.  

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran an appropriate VA examination to ascertain the etiology of his current sleep apnea.  The claims file must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical evidence and all other evidence of record, including the Veteran's statements that he has had sleep difficulties during service and continuously since service discharge, the examiner must state whether any diagnosed sleep apnea is directly related to the Veteran's active duty service.  The VA examiner must consider the Veteran's statements regarding the sleep symptoms that he experienced during service and since service discharge.  In addition, the VA examiner must provide an opinion as to whether the Veteran's current sleep apnea was caused or aggravated by a service-connected disorder to include PTSD.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


